


--------------------------------------------------------------------------------









THIRD AMENDMENT AND MODIFICATION AGREEMENT


by and among


MISTRAS GROUP, INC.,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent, a Lender and L/C Issuer,


JPMORGAN CHASE BANK, N.A.,
as a Lender

and


The Other Lenders Party Hereto




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
J.P. MORGAN SECURITIES LLC,
as
Joint Lead Arrangers and Joint Bookrunners


and


KEYBANK NATIONAL ASSOCIATION,
as Documentation Agent




Dated October ___, 2104





--------------------------------------------------------------------------------






















-0-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------





THIRD AMENDMENT AND MODIFICATION AGREEMENT


THIS THIRD AMENDMENT AND MODIFICATION AGREEMENT (hereinafter referred to as this
“Third Amendment”) is made this ______ day of October, 2014, by and among


MISTRAS GROUP, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having its principal office
located at 195 Clarksville Road, Princeton Junction, New Jersey 08550
(hereinafter referred to as the “Borrower”),


AND


VIRTUAL MEDIA INTEGRATION, LTD., formerly known as “SJVMI Acquisition Corp.”, a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware having an address of 195 Clarksville Road, Princeton,
New Jersey 08540 (hereinafter referred to as “VMI”),


AND


QUALITY SERVICES LABORATORIES, INC., a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware having an
address of 195 Clarksville Road, Princeton, New Jersey 08540 (hereinafter
referred to as “QSL”, and hereinafter VMI and QSL shall be collectively referred
to as the “Guarantors”),


AND


BANK OF AMERICA, N.A., a national banking association duly organized and validly
existing under the laws of the United States of America, having an office
located at 750 Walnut Avenue, Cranford, New Jersey 07016, in its capacity as a
Lender, the letter of credit issuer and the swing line lender (hereinafter
referred to as “Bank of America”),


AND


JPMORGAN CHASE BANK, N.A., a national banking association duly organized and
validly existing under the laws of the United States of America, having an
office located at 695 Route 46 West, Suite 101, Fairfield, New Jersey 07004, in
its capacity as a lender hereunder (hereinafter referred to as “JPMorgan”),


AND


THOSE OTHER LENDERS SIGNATORY HERETO (hereinafter said lenders, together with
Bank of America and JPMorgan, shall be sometimes individually referred to as a
“Lender” and collectively referred to as the “Lenders”),


AND


BANK OF AMERICA, N.A., a national banking association duly organized and validly
existing under the laws of the United States of America, having an office
located at 750 Walnut Avenue, Cranford, New Jersey 07016, in its capacity as
administrative agent for the Lenders (hereinafter referred to as the
“Administrative Agent”).



-1-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



W I T N E S S E T H :


WHEREAS, pursuant to the terms, conditions, and provisions of that certain Third
Amended and Restated Credit Agreement dated December 21, 2011, executed by and
among the Borrower, as borrower, Bank of America, as a Lender, JPMorgan, as a
Lender, KeyBank, N.A. (hereinafter referred to as “KeyBank”), as a Lender, TD
Bank, N.A. (hereinafter referred to as “TD Bank”), as a Lender, Bank of America,
as letter of credit issuer, and the Administrative Agent, as administrative
agent (hereinafter referred to as the “Original Credit Agreement”), the Lenders
made available to the Borrower a five (5) year senior secured amended and
restated revolving credit facility in the aggregate maximum principal amount of
up to US$125,000,000.00, such aggregate maximum principal amount increasing up
to US$150,000,000.00 under certain circumstances more particularly set forth in
the Credit Agreement (hereinafter referred to as the “Original Credit
Facility”), which Original Credit Facility includes (i) a US$10,000,000.00
sublimit for the issuance of standby and commercial letters of credit and (ii) a
US$30,000,000.00 sublimit for multicurrency borrowings in readily available and
freely transferable and convertible currencies, including, but not limited to,
Euros, Pounds Sterling, Canadian Dollars, and Japanese Yen, all to be made
available to the Borrower for working capital and other lawful corporate
purposes; and


WHEREAS, pursuant to the terms, conditions, and provisions of that certain Third
Amended and Restated Guaranty Agreement dated December 21, 2011 executed by VMI,
as guarantor, in favor of the Administrative Agent, for the benefit of the
Lenders (hereinafter referred to as the “Full Guaranty”), VMI guarantied the
payment and performance of all of the obligations of the Borrower owed to the
Administrative Agent and the Lenders under the Original Credit Agreement and the
other “Loan Documents” (as such term is defined in the Original Credit
Agreement) (hereinafter collectively referred to as the “Original Loan
Documents”); and


WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Non-Recourse Guaranty Agreement dated December 21, 2011 executed by QSL, as
guarantor, in favor of the Administrative Agent, for the benefit of the Lenders
(hereinafter referred to as the “Non-Recourse Guaranty”, and hereinafter the
Full Guaranty and the Non-Recourse Guaranty shall be collectively referred to as
the “Guaranties” and individually referred to as a “Guaranty”), QSL guarantied,
on a non-recourse basis, the payment and performance of all of the obligations
of the Borrower owed to the Administrative Agent and the Lenders under the
Original Credit Agreement and the other Original Loan Documents; and


WHEREAS, pursuant to that certain letter agreement dated March 13, 2012 executed
by and among the Borrower, the Guarantors, the Lenders, and the Administrative
Agent (hereinafter referred to as the “First Amendment”), the Borrower, the
Guarantors, the Lenders, and the Administrative Agent agreed to amend and modify
the terms, conditions, and provisions of the Original Credit Agreement for the
purposes more fully set forth and described in the First Amendment; and


WHEREAS, pursuant to that certain letter agreement dated March 8, 2013 executed
by and among the Borrower, the Guarantors, the Lenders, and the Administrative
Agent (hereinafter referred to as the “Second Amendment”), the Borrower, the
Guarantors, the Lenders, and the Administrative Agent agreed to further amend
and modify the terms, conditions, and provisions of the Original Credit
Agreement for the purposes more fully set forth and described in the Second
Amendment; and


WHEREAS, effective as of October 15, 2014, the Borrower exercised its option
pursuant to the terms, conditions, and provisions of Section 2.13 of the Credit
Agreement to increase the Commitments in the aggregate amount of
US$15,000,000.00, thereby increasing the current Aggregate Commitments to
US$140,000,000.00; and


WHEREAS, the parties hereto have agreed to further amend and modify the terms,
conditions, and provisions of the Original Credit Agreement, as amended and
modified up through the Second Amendment

-2-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



(hereinafter referred to as the “Credit Agreement”) and the other Original Loan
Documents, in each case as amended and modified up through and including the
Second Amendment (hereinafter collectively referred to as the “Loan Documents”),
pursuant to the terms, conditions, and provisions of this Third Amendment for
the purposes more fully set forth and described herein; and


WHEREAS, defined terms used but not expressly defined herein shall have the same
meanings when used herein as set forth in the Credit Agreement.


NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
promise, covenant, and agree as follows:


1.    Increase in Commitments and Applicable Percentages; Amendment of Maximum
Amount of Credit Facility. The aggregate maximum principal amount of the
Original Credit Facility, as amended and modified up through and including the
Second Amendment (hereinafter referred to as the “Credit Facility”) is hereby
increased to an aggregate maximum principal amount of US$175,000,000.00 and, as
a result and to give effect to such increase, the Commitments and Applicable
Percentages set forth and contained on the existing Schedule 2.01 of the Credit
Agreement are hereby deleted in their entirety and the Commitments and
Applicable Percentages set forth on Schedule 1 attached hereto are hereby
inserted in their place and stead. In furtherance of the foregoing, all
references in the Credit Agreement and each of the other Loan Documents to the
aggregate maximum principal amount of the Credit Facility shall be deemed to
refer to such aggregate maximum principal amount in the increased amount of
US$175,000,000.00.


2.    Amendments to Credit Agreement. The Credit Agreement is hereby amended and
modified as follows:


(i)    Section 1.01 of the Credit Agreement is hereby amended and modified by
deleting the existing definition of “Administrative Agent Fee Letter” in its
entirety and inserting the following new definition of “Administrative Agent Fee
Letter” in its place and stead:


“Administrative Agent Fee Letter” means, collectively, (a) that certain letter
agreement dated December 2, 2011, by and among the Borrower and the Lead
Arranger and (b) that certain letter agreement dated October 1, 2014, by and
among the Borrower and the Lead Arranger.


(ii)    Section 1.01 of the Credit Agreement is hereby amended and modified by
deleting the pricing grid in the existing definition of “Applicable Rate” and
inserting the following new pricing grid in its place and stead:


Pricing Level
Funded Debt
Leverage Ratio
LIBOR Margin
Base Rate
Margin


Commitment Fee


SBLC Fee/
Comm’l L/C Fee
1
< 0.50:1
100.0 bps
-125.0 bps
20.0 bps
100.0 bps
2
> 0.50 but < 1.00:1
125.0 bps
-100.0 bps
20.0 bps
125.0 bps
3
> 1.00 but < 1.50:1
137.5 bps
-87.5 bps
25.0 bps
137.5 bps
4
> 1.50 but < 2.00:1
150.0 bps
-75.0 bps
30.0 bps
150.0 bps
5
> 2.00
175.0 bps
-37.5 bps
35.0 bps
175.0 bps



The Applicable Rate in effect from October ___, 2014 until receipt of the
Compliance Certificate for the period ended November 30, 2014 shall be
determined based upon Pricing Level 4.



-3-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



(iii)    Section 1.01 of the Credit Agreement is hereby amended and modified by
deleting the existing definition of “Assignment and Assumption” in its entirety
and inserting the following new definition of “Assignment and Assumption” in its
place and stead:


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit “D” or any other form (including electronic
documentation generated by use of MarkitClear or other electronic platform)
approved by the Administrative Agent.


(iv)    Section 1.01 of the Credit Agreement is hereby amended and modified by
deleting the existing definition of “Committed Loan Notice” in its entirety and
inserting the following new definition of “Committed Loan Notice” in its place
and stead:


“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), substantially in the
form of Exhibit “A” or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system which form, platform and system shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.


(v)    Section 1.01 of the Credit Agreement is hereby amended and modified by
deleting the existing definition of “Eurocurrency Rate” in its entirety and
inserting the following new definition of “Eurocurrency Rate” in its place and
stead:


“Eurocurrency Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice and as applied by the Administrative
Agent to other similar credit facilities; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent consistent with the provisions of this
Agreement. In the event the Eurocurrency Rate as determined based upon the
foregoing shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

-4-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



(vi)    Section 1.01 of the Credit Agreement is hereby amended and modified by
deleting the existing definition of “Excluded Taxes” in its entirety and
inserting the following new definition of “Excluded Taxes” in its place and
stead:


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.


(vii)    Section 1.01 of the Credit Agreement is hereby amended and modified by
deleting the existing definition of “Guarantor” in its entirety and inserting
the following new definition of “Guarantor” in its place and stead:


“Guarantor” means, individually and collectively, as the context may require,
(a) Virtual Media Integration, Ltd., formerly known as “SJVMI Acquisition
Corp.”, a Delaware corporation, (b) The Nacher Corporation, a Louisiana
corporation, (c) any additional guarantors added pursuant to the terms,
conditions, and provisions of Section 6.13 hereof, all on a joint and several
basis, and (d) with respect to the payment and performance by each Specified
Loan Party of its obligations under its Guaranty with respect to Swap
Obligations, the Borrower.
(viii)    Section 1.01 of the Credit Agreement is hereby amended and modified by
deleting the existing definition of “Lending Office” in its entirety and
inserting the following new definition of “Lending Office” in its place and
stead:


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


(ix)    Section 1.01 of the Credit Agreement is hereby amended and modified by
deleting the reference in the definition of “Maturity Date” to the date of
“December 20, 2016” and replacing it with “October _____, 2019”.


(x)    Section 1.01 of the Credit Agreement is hereby amended and modified by
adding the following proviso to the end of the definition of “Obligations”: “;
provided that the ‘Obligations’ shall exclude any Excluded Swap Obligations.”



-5-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



(xi)    Section 1.01 of the Credit Agreement is hereby amended and modified by
deleting the existing definition of “Responsible Officer” in its entirety and
inserting the following new definition of “Responsible Officer” in its place and
stead:


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party, and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.


(xii)    Section 1.01 of the Credit Agreement is hereby amended and modified by
adding the following new definitions:


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.21 of this Agreement and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.


“FATCA” means Sections 1471 through 1474 of the Code, as of October ____, 2014
(or any amended or successor version that is substantively comparable and not
materially more

-6-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section 1471
(b) (1) of the Code.


“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.


“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which notice shall be substantially in the form of Exhibit “F” attached hereto
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system which form,
platform and system shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000.00 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.


“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.21 of this Agreement).


“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


(xiii)    Section 2.02 of the Credit Agreement is hereby amended and modified by
deleting the existing Section 2.02(a) in its entirety and inserting the
following new Section 2.02(a) in its place and stead:


(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon Borrower’s irrevocable notice to Administrative Agent, which shall be
given by a Committed Loan Notice. Each such Committed Loan Notice must be
received by Administrative Agent not later than 11:00 a.m. (i) three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in U.S. Dollars or of any
conversion of Eurocurrency Rate Loans denominated in U.S. Dollars to Base Rate
Loans, (ii) four Business Days (or five Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $500,000.00 or a whole multiple of $100,000.00 in excess thereof.
Except as provided in Section 2.03(c), each conversion to Base Rate Loans shall
be in a principal amount of $500,000.00 or a whole multiple of $100,000.00 in
excess thereof. Each Committed Loan Notice shall specify (A) whether the
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from

-7-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



one Type to the other, or a continuation of Eurocurrency Rate Loans, (B) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (C) the principal amount of Committed Loans to
be borrowed, converted or continued, (D) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (E) if
applicable, the duration of the Interest Period with respect thereto, and (F)
the currency of the Committed Loans to be borrowed. If the Borrower fails to
specify a currency in a Committed Loan Notice requesting a Borrowing, then the
Committed Loans so requested shall be made in Dollars. If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
No Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.


(xiv)    Section 2.05 of the Credit Agreement is hereby amended and modified by
deleting the existing Section 2.05(a) in its entirety and inserting the
following new Section 2.05(a) in its place and stead:


(a)    The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B)
four Business Days (or five, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (C) on the date of prepayment
of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated
in Dollars shall be in a principal amount of $500,000.00 or a whole multiple of
$100,000.00 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$500,000.00 or a whole multiple of $100,000.00 in excess thereof; and (iv) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000.00 or a
whole multiple of $100,000.00 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.

-8-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------





(xv)    In Section 2.13(a) of the Credit Agreement, the existing reference to
“$25,000,000.00” is hereby deleted in its entirety, and a new reference to
“$50,000,000.00” is hereby inserted in its place and stead.


(xvi)    Section 3.01 of the Credit Agreement is hereby amended and modified by
deleting the existing Section 3.01 in its entirety and inserting the following
new Section 3.01 in its place and stead:


3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iv)    For purposes of determining withholding Taxes imposed under FATCA from
and after October _____, 2014, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Facility as not

-9-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. The Borrower shall, and do hereby, jointly and
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within 15 days after written demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally (and
not jointly) indemnify, and shall make payment in respect thereof within 10 days
after written demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or the L/C Issuer (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of such Loan
Party to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to maintain
a participant register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or
the Loan Parties in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and the L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or the
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such

-10-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit “E-1” to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder”

-11-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN-E; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit “E-2” or
Exhibit “E-3”, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit “E-4” on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Parties an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Loan Parties under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of

-12-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to any Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(xvii)    In Article V of the Credit Agreement, the following new Section 5.20
shall be added:


5.20    OFAC; Anti-Corruption Laws; Sanctions. None of the Borrower, any of its
Subsidiaries, or, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity (other than another Subsidiary) that is, (i) currently the subject or
target of any Sanctions or (ii) located, organized or resident in a Designated
Jurisdiction; provided, however, if, after October ____, 2014, new or additional
Sanctions are imposed which would render the foregoing representation and
warranty false, such event shall not constitute a breach of such representation
and warranty or an Event of Default under this Section 5.20 provided that the
Borrower and its Subsidiaries are diligently taking all appropriate steps
necessary to make such representation and warranty true and correct and such
representation and warranty is true and correct within ninety (90) days
following the imposition of such Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and, to the
knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.


(xviii)    Sections 6.01 and 6.02 of the Credit Agreement are each hereby
amended and modified by adding the following new sentence at the end of each
said section:


Notwithstanding the foregoing provisions of this Section to the contrary, the
Borrower shall not be obligated to provide to the Administrative Agent and the
Lenders any financial statements, reports or other information required herein
which has been filed with or furnished to the SEC and which is publicly
available through the SEC’s electronic data gathering and retrieval system
(“EDGAR”).



-13-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



(xix)    In Section 6.12(b) of the Credit Agreement, the existing reference to
the maximum permitted Funded Debt Leverage Ratio of “3.00 -to- 1.0” is hereby
deleted and a new maximum permitted Funded Debt Leverage Ratio of “3.25 -to-
1.0” is hereby inserted in its place and stead.


(xx)    In Article VII of the Credit Agreement, the following new Section 7.12
shall be added:


7.12    Anti-Corruption Laws; Sanctions. Directly or indirectly, use the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, (a) to fund (i) any activities of or business with any
individual or entity or (ii) any activities or business in any Designated
Jurisdiction, which individual, entity or Designated Jurisdiction, at the time
of such funding, is the subject of Sanctions, or (b) in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Lead Arranger,
Administrative Agent, L/C Issuer, or otherwise) of Sanctions, and/or directly or
indirectly permit or allow any Credit Extension, use of proceeds hereunder or
other transaction contemplated by this Agreement to violate any Anti-Corruption
Law or applicable Sanctions; provided, however, if, after October ____, 2014,
new or additional Sanctions are imposed which would cause the Borrower or its
Subsidiaries to violate the foregoing covenant, the imposition of such Sanctions
shall not constitute a violation of such covenant or an Event of Default under
this Section 7.12 provided that the Borrower and its Subsidiaries (1) provide
prompt written notice thereof to the Administrative Agent (copies of which
notice the Administrative Agent shall provide promptly to the Lenders), which
notice shall include a brief description of the cause for the violation and the
Borrower’s proposed plan to correct such violation and (2) are diligently taking
all appropriate steps necessary to correct such violation and such violation is
corrected within ninety (90) days following the imposition of such Sanctions.


(xxi)    In Section 8.03 of the Credit Agreement, the following new sentence
shall be added to the end of Section 8.03:


Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 8.03.


(xxii)    Section 10.17 of the Credit Agreement is hereby amended and modified
by deleting the existing Section 10.17 in its entirety and inserting the
following new Section 10.17 in its place and stead:


10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary

-14-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it and provided further,
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by a manually executed signature.


(xxiii)    In Article X of the Credit Agreement, the following new Section 10.21
shall be added:


10.21    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
10.21 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 10.21 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full. Each Qualified ECP Guarantor intends this Section
10.21 to constitute, and this Section 10.21 shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.


(xxiv)    Exhibits “E-1”, “E-2”, “E-3” and “E-4” attached hereto are hereby
added in place of the existing Exhibit “E” attached to the Credit Agreement.
Exhibit “F” attached hereto is hereby added as a new Exhibit “F” to the Credit
Agreement.


2.    Amounts Outstanding. There is, as of October ___, 2014, due and owing on
the Credit Facility the principal amount of $___________________, consisting of
(i) Committed Loans in the aggregate principal amount of $__________________,
and (ii) issued and outstanding Letters of Credit in the aggregate stated amount
of $__________________, in the case of each of the foregoing together with
unpaid accrued interest, fees, costs and expenses due and owing to the Lenders
under the Credit Agreement, all without offset, defense or counterclaim, all of
which are hereby expressly waived by the Borrower and the Guarantors as of the
date hereof. As of such date, there were no amounts due and owing to the Lenders
in connection with any unreimbursed draws on any Letter of Credit.


3.    Amendments to all Loan Documents. The Guaranties and each of the other
Loan Documents are hereby amended and modified as follows:


(i)    Any and all references contained therein to the aggregate maximum amount
of the Credit Facility shall be deemed to refer to such aggregate maximum
principal amount in the increased amount of US$175,000,000.00.


(ii)    Any and all references contained therein to the Credit Agreement and/or
any of the other Loan Documents shall be deemed to refer to the Credit Agreement
or such other Loan Document, as amended and modified up through and including
this Third Amendment.


4.    Further Agreements and Representations. The Borrower and the Guarantors do
hereby: (i) ratify, confirm and acknowledge that, as amended and modified up
through and including this Third

-15-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



Amendment, the Credit Agreement, the Guaranties, and all of the other Loan
Documents continue to be valid, binding and in full force and effect; (ii)
acknowledge and agree that, as of the date hereof, none of the Borrower or any
of the Guarantors has any defense, set-off, counterclaim or challenge against
the payment of any sums due and owing to the Administrative Agent or any Lender
or the enforcement of any of the terms of the Credit Agreement, the Guaranties
and/or any of the other Loan Documents; (iii) acknowledge and agree that all
representations and warranties of the Borrower and the Guarantors contained in
the Credit Agreement, the Guaranties, and the other Loan Documents are true,
accurate and correct as of the date hereof as if made on and as of the date
hereof, except to the extent any such representation or warranty is by its terms
limited to a certain date or dates in which case it remains true, accurate and
correct as of such date or dates, and that, none of the corporate governing
documents of the Borrower or the Guarantors have been amended, modified or
supplemented since the date of the execution and delivery of the Original Credit
Agreement; and (iv) represent and warrant that the Borrower and the Guarantors
have taken all necessary action required by law and by their respective
corporate governing documents to execute and deliver this Third Amendment and
that such execution and delivery constitutes the legal and validly binding
action of such entities.


5.    No Novation. It is the intention of the parties hereto that this Third
Amendment shall not constitute a novation.


6.    Additional Documents; Further Assurances. The Borrower and the Guarantors
hereby covenant and agree to execute and deliver to the Administrative Agent, on
behalf of the Lenders, or to cause to be executed and delivered to the
Administrative Agent, on behalf of the Lenders, contemporaneously herewith, at
their sole cost and expense, any other documents, agreements, statements,
resolutions, certificates, opinions, consents, searches and information as the
Administrative Agent or any Lender may reasonably request in connection with the
matters or actions described herein. The Borrower and the Guarantors hereby
further covenant and agree to execute and deliver to the Administrative Agent,
on behalf of the Lenders, or to use reasonable efforts to cause to be executed
and delivered to the Administrative Agent, on behalf of the Lenders, at the sole
cost and expense of the Borrower and the Guarantors, from time to time, any and
all other documents, agreements, statements, certificates and information as the
Administrative Agent or any Lender shall reasonably request to evidence or
effect the terms of the Credit Agreement, the Guaranties, and/or any of the
other Loan Documents. All such documents, agreements, statements, etc., shall be
in form and content reasonably acceptable to the Administrative Agent and the
Lenders.


7.    Waiver, Release and Indemnification by the Borrower and the Guarantors. To
induce the Administrative Agent and the Lenders to enter into this Third
Amendment, the Borrower and the Guarantors, and any person or entity claiming by
or through any or all of them, each waives and releases and forever discharges
the Administrative Agent and the Lenders and their respective officers,
directors, shareholders, agents, parent corporation, subsidiaries, affiliates,
trustees, administrators, attorneys, predecessors, successors and assigns and
the heirs, executors, administrators, successors and assigns of any such person
or entity, as releasees (hereinafter collectively referred to as the
“Releasees”) from any liability, damage (whether direct or indirect,
consequential, special, exemplary, or punitive), claim (including, without
limitation, any claim for contribution or indemnity), loss or expense of any
kind, in each case whether now known or unknown, past or present, asserted or
unasserted, contingent or liquidated, at law or in equity, that it may have
against any Releasee arising from the beginning of time to the date hereof
arising out of or relating to the Credit Facility, other than those arising from
the Releasees own gross negligence or willful misconduct. The Borrower and the
Guarantors each further agrees to indemnify and hold the Releasees harmless from
any loss, damage, judgment, liability or expense (including attorneys’ fees)
suffered by or rendered against the Administrative Agent or any Lender on
account of any claims of third parties arising out of or relating to the Credit
Facility. The Borrower and the Guarantors each further states that it has
carefully read the foregoing release and indemnity, knows the contents thereof
and grants the same as its own free act and deed.



-16-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



8.    Status of Parties. The relationship between the Administrative Agent and
the Lenders, on the one hand, and the Borrower, on the other hand, is solely
that of administrative agent and lenders, on the one hand, and borrower, on the
other hand. Neither the Administrative Agent nor the Lenders have any fiduciary
or other special relationship with or duty to the Borrower and none is created
by the Loan Documents. Nothing contained in the Loan Documents, and no action
taken or omitted pursuant to the Loan Documents, is intended or shall be
construed to create any partnership, joint venture, association, or special
relationship between the Borrower, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, or in any way make the Administrative Agent
or any Lender a co-principal with the Borrower. In no event shall the
Administrative Agent’s or any Lender’s rights and interests under the Loan
Documents be construed to give the Administrative Agent or any Lender the right
to control, or be deemed to indicate that the Administrative Agent or any Lender
is in control of, the business, properties, management or operations of the
Borrower.


9.    Fees, Costs, Expenses and Expenditures. The Borrower shall pay all of the
Administrative Agent’s and the Lenders’ reasonable costs and expenses in
connection with this Third Amendment, including, without limitation, the
reasonable fees and disbursements of the Administrative Agent’s and the Lenders’
legal counsel.


10.    No Waiver. Nothing contained in this Third Amendment constitutes an
agreement or obligation by the Administrative Agent or the Lenders to grant any
further amendments to any of the Loan Documents, as amended and modified hereby,
and nothing contained herein constitutes a waiver or release by the
Administrative Agent or any Lender of any rights or remedies available to the
Administrative Agent or any Lender under the Loan Documents, as amended and
modified hereby, at law or in equity.


11.    Inconsistencies. To the extent of any inconsistency between the terms,
conditions, and provisions of this Third Amendment and the terms, conditions,
and provisions of the Credit Agreement, the Guaranties, and all other Loan
Documents, the terms, conditions, and provisions of this Third Amendment shall
govern and control. All terms, conditions, and provisions of the Credit
Agreement, the Guaranties, and all other Loan Documents not inconsistent
herewith shall remain in full force and effect and are hereby ratified and
confirmed by each party hereto.


12.    Binding Effect; Governing Law. This Third Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and/or assigns. This Third Amendment shall be governed by and construed in
accordance with the laws of the State of New York.


13.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS THIRD AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS THIRD
AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH 13.


14.    Headings. The headings of the Articles, Sections, paragraphs and clauses
of this Third Amendment are inserted for convenience only and shall not be
deemed to constitute a part of this Third Amendment.



-17-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



15.    Counterparts. This Third Amendment may be executed in any number of
counterparts, all of which, when taken together, shall be deemed one and the
same instrument. This Third Amendment may be delivered by the exchange of signed
signature pages by facsimile transmission or by e-mail, and any printed or
copied version of any signature page so delivered will have the same force and
effect as an original signed signature page.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW]



-18-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower, the Guarantors, the Lenders, and the
administrative Agent have duly executed and delivered this Third Amendment, all
as of the day and year first written above.


BORROWER:


MISTRAS GROUP, INC., a Delaware corporation




By:_______________________________
Jonathan Wolk
Executive Vice President,
Chief Financial Officer and Treasurer


GUARANTORS:


VIRTUAL MEDIA INTEGRATION, LTD., a Delaware corporation




By: ______________________________
Jonathan Wolk
Vice President and Treasurer




QUALITY SERVICES LABORATORIES, INC., a Delaware corporation




By: ______________________________
Jonathan Wolk
Vice President and Treasurer




[SIGNATURES CONTINUED ON NEXT PAGE]

-19-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------





LENDERS:


BANK OF AMERICA, N.A., as a Lender and L/C Issuer


By:     
David J. Bardwil
Senior Vice President






[SIGNATURES CONTINUED ON NEXT PAGE]

-20-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender


By:     
Name:     
Title:     






[SIGNATURES CONTINUED ON NEXT PAGE]

-21-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



KEYBANK, NATIONAL ASSOCIATION, as a Lender


By:     
Name:     
Title:     






[SIGNATURES CONTINUED ON NEXT PAGE]

-22-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



TD BANK, N.A., as a Lender


By:     
Name:     
Title:     








[SIGNATURES CONTINUED ON NEXT PAGE]

-23-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as the Administrative Agent






By:___________________________
Name:
Title:








[END OF SIGNATURES]



-24-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



SCHEDULE 1


COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$60,000,000.00
34.285714290%
JPMorgan Chase Bank, N.A.
$60,000,000.00
34.285714290%
KeyBank, National Association
$35,000,000.00
20.000000000%
TD Bank, N.A.
$20,000,000.00
11.428571430%
Total
$175,000,000.00
100.000000000%




-25-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



EXHIBIT “E-1”




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 21, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Mistras Group, Inc., a
Delaware corporation, as Borrower (hereinafter referred to as the “Borrower”),
and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]

























-26-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



EXHIBIT “E-2”




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 21, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Mistras Group, Inc., a
Delaware corporation, as Borrower (hereinafter referred to as the “Borrower”),
and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



























-27-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



EXHIBIT “E-3”




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 21, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Mistras Group, Inc., a
Delaware corporation, as Borrower (hereinafter referred to as the “Borrower”),
and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]










EXHIBIT “E-4”



-28-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 21, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Mistras Group, Inc., a
Delaware corporation, as Borrower (hereinafter referred to as the “Borrower”),
and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]












EXHIBIT “F”



-29-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER

--------------------------------------------------------------------------------



FORM OF
NOTICE OF LOAN PREPAYMENT


TO:        Bank of America, N.A., as Administrative Agent


RE:
Third Amended and Restated Credit Agreement dated as of December 21, 2011, among
Mistras Group, Inc., as Borrower, the Lenders and Bank of America, N.A., as
Administrative Agent and L/C Issuer (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)



DATE:        __________________, 20___
    


The Borrower hereby notifies the Administrative Agent that on _____________
pursuant to the terms of Section 2.05 (Prepayments) of the Credit Agreement, the
Borrower intend to prepay/repay the following Loans as more specifically set
forth below:


Optional prepayment of Committed Loans in the following amount(s):
    
Eurocurrency Rate Loans: $            
Applicable Interest Period:            


Base Rate Loans: $            


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


BORROWER:


MISTRAS GROUP, INC.




By: __________________________
Name:
Title:



-30-
[THIRD AMENDMENT AGREEMENT
(MISTRAS GROUP, INC.)]
US_ACTIVE-119613345.4-CJMAURER